Simp,all, C. J.,
delivered the opinion of the court.
The great preponderance of the evidence is, Angeline Jones was indebted to Harriet Luckett $20, for the board of herself' and child, and, being unable to pay, left sundry articles of' wearing apparel with Harriet Luckett as security for the debt. Such was the conclusion of the jury — manifestly warranted by the evidence.
When Angeline Jones left the house of Harriet Luckett she-promised to come, or send the money, in a day or two and get-her clothes.
*684Instead of redeeming the property, as promised, on the clay named for the payment of the debt she sued out a writ of replevin. The defendant not having given bond, as was her ‘privilege, the property was delivered by the sheriff to the plaintiff. The suit was originally brought before a justice of the peace, removed by appeal to the circuit court, where it resulted in a verdict and judgment in favor of Harriet Luckett,. awarding the restitution of the goods. or the payment of their value, $74, as found by the jury.
The plaintiff in error does not controvert the right of Harriet Luckett to recover the goods, but insists that the verdict is wrong in assessing a value in excess of her interest in them, and that the judgment for the $74, the alternate value, is erroneous.
Harriet Luckett, by the pawn of the goods, acquired a •special or qualified property in them, and a right to the exclusive possession, during the time and for the objects for which the pledge was made. Story on Bail., § 303.
The extent of her right was to hold the goods, as security ■for the debt of $20, until redeemed, or, if not redeemed, to sell '■them, or so much as would liquidate the debt and interest. .If disturbed in the possession, whether by the pledgor or a -stranger, she could regain possession by the action of replevin, or other appropriate suit. Possession is essential to the 'enforcement of the pledgee’s rights.
The restoration of the goods to Harriet Luckett would restore ’the statu quo condition. She would still be a bailee, with a power to make the goods available, by sale, to pay her debt,. and the surplus would go to Angeline Jones.
As between bailor and bailee, in case of pledges for debt, the pledgor remains general owner- of the goods, subject to' the qualified or limited right in the bailee to the possession, for the purpose of effectuating the object of the pledge. On payment of the $20 in this case, the entire right of Harriet Luckett in the goods would be extinguished.
Jt would seem to follow from these premises that all that *685Harriet Luckett could require would be that the property should be returned to her, to be held, as before, as security for-the debt, or that Angeline Jones should pay the debt, and thereby be reinstated with the absolute property.
The value of the interest of the bailee in this property was-, the amount of her debt.
The hirer of a work animal for twelve months, in an action of replevin against the bailor, would obtain the value of the property by securing payment for the worth of the animal for the year. If he were allowed the full value of the animal it-, would be greatly in excess of his interest.
The principle had recognition in the case of Lloyd v. Goodwin, 12 S. & M., 223. There the action was by the tenant for life of slaves, and the question was whether the jury should assess the full value, which would include the life estate as well, as that in remainder, or whether they should fix the value, merely of the life estate. The court held that the value, assessed should be commensurate with the value of the-plaintiff’s title, and no more.
If this were not so the injustice would be wrought, in the case of perishable property — and in every case where the property, for any cause, could not be found by the officer — that the bailee, who might have but a small interest in the property, would recover two or three times its value in mouey.
In this case Angeline Jones got possession of her wearing apparel by the writ in 1871, worth at the time $74. The defendant only had a right in the' property to the extent of $20, and interest upon it. Doubtless the plaintiff has by this time worn out the clothing, yet she and her sureties are under a pecuniary judgment for $74, three times, and more, larger than her claim on the property.
The circuit judge did not .observe the distinction as to the rights of the bailee against the general owner and a stranger. It was set forth in the early case of Heyden v. Smith, 13 Coke, 69. The bailee may have his action against him who hath the general property, and upon the evidence the damages shall be . *686mitigated, but in. the action against a stranger be shall have all in damages, because he is answerable over.
In Lyle v. Baker, 6 Binn., 457, which was trespass de asportabilis bonis against a stranger by the pawnee, it was held that he should recover the whole damages because he was answerable over, for the excess of his debt, to the general owner. Harkis v. Demont, 9 Gill, 14, 15.
But in 15 Conn., 302, and Benjamin v. Stemple, 13 Ill., 468, where the suit was between the bailee, or party having a limited property, and the general owner, the damages were limited to the value of the special interest in the property. Kennedy v. Whitehead, 4 Pick., 466 ; 8 Wend., 445.
• The circuit court charged the jury to assess the full value of the property, and declined to instruct them to find the value of the interest of Harriet Luckott. This was error.
Judgment reversed.